Citation Nr: 1714263	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  12-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative disc disease, lumbar spine.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1976 to April 1977 and February 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to reschedule the Veteran's hearing.  Per his request, the Veteran was scheduled for a hearing before the Board at a local VA office, known as a Travel Board hearing.  In a December 2016 letter, the Veteran received notice of the February 8, 2017 hearing.

On February 6, 2017, the Veteran called VA to request that his hearing be rescheduled, stating that he did not have a power of attorney form on file and needed more time to gather information.  The Veteran did not attend the hearing.  On February 8, 2017, following the scheduled hearing, the Veteran submitted a motion for a new hearing.  In his motion, the Veteran cited his earlier contact with VA and reiterated that he needed additional time to gather evidence.

The Board finds that the Veteran's motion for a new hearing meets the requirements of 38 C.F.R. § 20.704(d) (2016).  The Veteran's written motion was timely and-in referencing the Veteran's confusion about representation and need to gather evidence-indicated both why the Veteran did not attend the hearing and why a timely request for a new hearing date could not have been submitted.  Accordingly, the Veteran has shown good cause and the impossibility of timely requesting postponement, and a remand for a new Travel Board hearing is required.  See 38 C.F.R. § 20.704(d).
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity.  Send a notification letter with the date and time of the hearing to the Veteran at his last address of record as well as to his representative.  Include a copy of the letter in the claims file.  Document the hearing by placing the hearing transcript in the claims file.  In the alternative, include appropriate documentation of the Veteran's failure to appear for, or cancellation of, the hearing in the claims file.  Finally, process this matter for return to the Board in accordance with established procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

